DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

No reference nor combination of references was found which teaches a differential assembly including first and second rotary shafts, a first internal gear that meshes with a first eccentric external gear and that rotates integrally with a second external gear that meshes with a second eccentric internal gear, a supporting member that supports the first eccentric gear and the second eccentric gear in a revolvable manner around the rotational center axis, and motion translating mechanisms that translate between the revolving motions of the eccentric gears and the rotary motions of the rotary shafts, as required by claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 1,405,986 (Elbertz) February 1922 - a vehicle differential using eccentric gears and including an integrated internal gear and external gear.

U. S. Patent 1,483,606 (Krohn) February 1924 - a differential with an eccentric element including internal teeth meshing with an external gear and external teeth meshing with an internal gear.

U. S. Patent 4,665,769 (Parsons) May 1987 - a vehicle differential with an input member integral with a first internal gear engaged with a first eccentric gear and integral with a portion of a motion transmission mechanism engaged with a second eccentric gear.

U. S. Patent 7,037,231 (Showalter) May 2006 - a vehicle differential uses eccentric gears, integrated internal and external gears, and engagement devices.

CN 208024806 (Ling) October 2018 - cycloid differential.

U. S. Patent 10,359,099 (Gardner et al.) July 2019 - a cycloidal differential.

U. S. Patent Application Publication 2022/0082163 (Isono) March 2022 - various embodiments of a differential using eccentric gears, also including a control motor and an engagement device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659